Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 with new claims 21-33 in the reply filed on 11/4/2022 is acknowledged.
Claim Status
Claims 14-33 are pending.
Claims 1-13 are canceled by Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, it recites the limitation “A method for forming a semiconductor structure”. However, all dependent claims 15-20 recites “The method for forming the fin field effect transistor device structure”.  Therefore, there is antecedent basis issues for this limitation. For the examination purpose, it is interpreted as “A method for forming a fin field effect transistor device structure” according to all dependent claims. 
Regarding claims 15-20, they are rejected under 112(b) due to their dependencies of claim 14. 
Regarding claim 21, it recites the limitation “A method for forming a semiconductor structure”. However, all dependent claims 22-26 recites “The method for forming the fin field effect transistor device structure”.  Therefore, there is antecedent basis issues for this limitation. For the examination purpose, it is interpreted as “A method for forming a fin field effect transistor device structure” according to all dependent claims. 
Regarding claims 22-26, they are rejected under 112(b) due to their dependencies of claim 21. 
Regarding claim 27, it recites the limitation “A method for forming a semiconductor structure”. However, all dependent claims 28-33 recites “The method for forming the fin field effect transistor device structure”.  Therefore, there is antecedent basis issues for this limitation. For the examination purpose, it is interpreted as “A method for forming a fin field effect transistor device structure” according to all dependent claims. 
Regarding claims 28-33, they are rejected under 112(b) due to their dependencies of claim 27. 

Allowable Subject Matter
Claims 14-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding “a method for forming a fin field effect transistor device structure” in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art reference (US 2020/0105867 A1 to Lee) substantially teach some of following limitations:
Lee discloses a method for forming a fin field effect transistor device structure (a method in Figs. 2 for forming an IC device 100 maybe FinFET described in [0014]), comprising:
forming a fin structure (It is known that a fin structure over a substrate 102 for the FinFET device) over a substrate (102 in Fig. 2B); 
forming a gate structure (gate stack 116a/b) across the fin structure (It is known that a gate structure across the fin structure for the FinFET device); 
growing a source/drain epitaxial structure (S/D feature 106 in Fig. 2B, epitaxially grown described in [0017]) beside the gate structure (116a/b); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Lee’s Fig. 2I, annotated. 
depositing an ILD structure (ILD 120) over the gate structure (116b); 
forming a contact structure (contact plug 136 in Fig. 2G) through the ILD structure (120) over the source/drain epitaxial structure (106); …
forming an air gap (150a in Fig. 2H); and sealing a top portion of the air gap (sealing a top portion of the air gap 150a by a seal layer 152 in Fig. 2I);
However, Lee does not teach the limitations of “removing a portion of the contact structure to form a recess over the source/drain epitaxial structure; forming a contact blocking structure in the recess with an air gap over sidewalls of the contact blocking structure; and sealing a top portion of the air gap” as recited in claim 14. Therefore, the claim 14 is allowed. 
Regarding claims 15-20, they are allowed due to their dependencies of claim 14.
Regarding claim 21, Lee discloses a method for forming a fin field effect transistor device structure (a method in Figs. 2 for forming an IC device 100 maybe FinFET described in [0014]), comprising:
forming a source/drain epitaxial structure (S/D feature 106 in Fig. 2B, epitaxially grown described in [0017]) over a fin structure (It is known that a source/drain feature can be over a fin structure for the FinFET); 
forming an inter-layer dielectric (ILD) structure (ILD 120) over the source/drain epitaxial structure (106); 
forming a recess (contact opening 130 in Fig. 2A/2B) through the ILD structure (120) over the source/drain epitaxial structure (106); 
forming a liner layer (dummy layer 140 in Fig. 2B) over sidewalls of the recess (sidewalls of 130); 
filing the recess (130) with a contact blocking structure (nitride liner 142); 
after filing the recess, removing the liner layer (140 Fig. 2H) to form an air gap (air gap 150a); 
However, Lee does not teach the limitations of “performing an implantation process in the ILD structure to seal a top portion of the air gap” as recited in claim 21. Therefore, the claim 21 is allowed. 
Regarding claims 22-26, they are allowed due to their dependencies of claim 21.
Regarding claim 27, Lee discloses a method for forming a fin field effect transistor device structure (a method in Figs. 2 for forming an IC device 100 maybe FinFET described in [0014]), comprising:
forming a gate structure (gate stack 116a/b) over a substrate (102); 
forming a source/drain epitaxial structure (S/D feature 106 in Fig. 2B, epitaxially grown described in [0017]) adjacent to the gate structure (116a/b); 
depositing an ILD structure (ILD 120) over the gate structure (116b); 
forming a contact structure (contact plug 136 in Fig. 2G) over the source/drain epitaxial structure (106); …
forming a liner layer (dummy layer 140 in Fig. 2G); removing the liner layer (140) to form an air gap (150a in Fig. 2H);
However, Lee does not teach the limitations of “partially removing the contact structure to form a recess over the source/drain epitaxial structure; forming a liner layer over a bottom surface and sidewalls of the recess; forming a contact blocking structure over the liner layer; removing the liner layer to form an air gap between the contact structure and the contact blocking structure; and forming a doping region over the air gap” as recited in claim 27. Therefore, the claim 27 is allowed. 
Regarding claims 28-33, they are allowed due to their dependencies of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898